BROCK, Judge.
Defendant’s sole assignment of error relates to the Court’s conclusion that plaintiff was injured by defendant’s negligence and plaintiff was not contributorily negligent. Defendant has not brought forward the evidence at trial in his record on appeal and does not dispute the findings of fact in the judgment. Defendant contends that as a matter of law from the findings of fact in the judgment, either plaintiff was contributorily negligent or the injuries he sustained were the result of an unavoidable accident.
We find no merit in defendant’s contention. From the finding of fact in the judgment, plaintiff was driving on a dominant street at a lawful rate of speed. When he was approximately one car length from the intersection, plaintiff observed defendant’s automobile entering the intersection from North Avenue. Under these facts, it cannot be concluded as a matter of law that plaintiff was contributorily negligent or the accident unavoidable. See Hathcock v. Lowder, 16 N.C. App. 255, 192 S.E. 2d 124.
Affirmed.
Judges Hedrick and Vaughn concur.